              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



In re: Equifax, Inc. Customer           MDL Docket No. 2800
Data Security Breach Litigation         No. 1:17-md-2800-TWT

                                         This document relates to:

                                         CONSUMER TRACK


                   JOINT MOTION TO SET DEADLINES

      Pursuant to Section 3 of Case Management Order No. 5 (“CMO-5,” Dkt.

No. 409), Defendants Equifax Inc., Equifax Information Services LLC, and

Equifax Consumer Services LLC (collectively, “Defendants”) and Plaintiffs in the

Consumer Cases (together, “Parties”) respectfully request that the Court enter a

briefing schedule with respect to Plaintiff the Commonwealth of Puerto Rico’s

(“Plaintiff Puerto Rico”) Joinder with Plaintiff City of Chicago’s Motion to

Establish a Separate Track for Government Enforcement Actions (“Motion for

Separate Track,” Dkt. No. 561), showing the Court as follows:

      1.    On February 15, 2019, Plaintiff Puerto Rico filed its Motion for

Separate Track in which it joins Plaintiff City of Chicago’s Motion to Establish a

Separate Track for Government Enforcement Actions (Dkt. No. 385) and requests
the Court to create a separate track in this MDL proceeding specifically for the

actions filed by Plaintiffs Puerto Rico and City of Chicago. The Motion for

Separate Track was filed on the docket in this action on February 20, 2019.

        2.    Pursuant to the Court’s instructions at the February 19, 2019 status

conference and Section 3 of CMO-5, the Parties are to present a proposed briefing

schedule for Plaintiff Puerto Rico’s Motion for Separate Track for the Court’s

consideration.

        3.    Accordingly, to allow the Parties adequate time to assess and respond

to the arguments raised in Plaintiff Puerto Rico’s Motion for Separate Track, the

Parties jointly propose a deadline of March 15, 2019 for the Parties to file any

responses thereto.

        4.    The Parties further propose that Plaintiff Puerto Rico be allowed until

March 22, 2019 to file a consolidated reply in support of its Motion for Separate

Track.

        WHEREFORE, the Parties respectfully request that the Court enter an order

setting a briefing schedule for Plaintiff Puerto Rico’s Motion for Separate Track as

follows: (i) any responses to the Motion for Separate shall be filed by March 15,

2019; and (ii) Plaintiff Puerto Rico shall file a consolidated reply by March 22,

2019.

                                          2
A proposed order is attached for the Court’s consideration.

      Respectfully submitted this 21st day of February, 2019.

                                             /s/ S. Stewart Haskins III
                                             KING & SPALDING LLP
                                             David L. Balser
                                               Georgia Bar No. 035835
                                             Phyllis B. Sumner
                                               Georgia Bar No. 692165
                                             S. Stewart Haskins II
                                               Georgia Bar No. 336104
                                             Elizabeth D. Adler
                                               Georgia Bar No. 558185
                                             John C. Toro
                                               Georgia Bar No. 175145
                                             1180 Peachtree Street, N.E.
                                             Atlanta, Georgia 30309
                                             Tel.: (404) 572-4600
                                             Fax: (404) 572-5140
                                             dbalser@kslaw.com
                                             psumner@kslaw.com
                                             shaskins@kslaw.com
                                             eadler@kslaw.com
                                             jtoro@kslaw.com

                                             Counsel for Defendants

and
                                             /s/ Amy E. Keller
                                             Amy E. Keller
                                             DiCello Levitt & Casey LLC
                                             Ten North Dearborn Street
                                             Eleventh Floor
                                             Chicago, Illinois 60602

                                             Kenneth S. Canfield
                                             Doffermyre Shields Canfield &
                                         3
    Knowles, LLC
    1355 Peachtree Street, N.E.
    Suite 1600
    Atlanta, Georgia 30309

    Norman E. Siegel
    Stueve Siegel Hanson LLP
    460 Nichols Road, Suite 200
    Kansas City, Missouri 64112

    Roy E. Barnes
    Barnes Law Group, LLC
    31 Atlanta Street
    Marietta, Georgia 30060

    David J. Worley
    Evangelista Worley LLC
    8100A Roswell Road Suite 100
    Atlanta, Georgia 30350

    Consumer Plaintiffs’ Co-Liaison Counsel

    Andrew N. Friedman
    Cohen Milstein Sellers & Toll PLLC
    1100 New York Avenue, NW
    Suite 500
    Washington, DC 20005

    Eric H. Gibbs
    Girard Gibbs LLP
    505 14th Street
    Suite 1110
    Oakland, California 94612

    James Pizzirusso
    Hausfeld LLP
    1700 K Street NW Suite 650
    Washington, DC 20006
4
          Ariana J. Tadler
          Milberg Tadler Phillips Grossman LLP
          One Penn Plaza
          19th Floor
          New York, New York 10119

          John A. Yanchunis
          Morgan & Morgan Complex Litigation
          Group
          201 N. Franklin Street, 7th Floor
          Tampa, Florida 33602

          William H. Murphy III
          Murphy, Falcon & Murphy
          1 South Street, 23rd Floor
          Baltimore, Maryland 21224

          Jason R. Doss
          The Doss Firm, LLC
          36 Trammell Street, Suite 101
          Marietta, Georgia 30064

          Consumer Plaintiffs’ Steering Committee

          Rodney K. Strong
          Griffin & Strong P.C.
          235 Peachtree Street NE, Suite 400
          Atlanta, GA, 30303

          Consumer Plaintiffs’ State Court
          Coordinating Counsel

and         /s Kyle G. Bates
            Wanda Vázquez-Garced
            Attorney General

            Denise Maldonado Rosa
      5
    Assistant Attorney General
    USDC-PR 301108
    P.O. Box 9020192
    San Juan, Puerto Rico 00902-0192
    Tel: (787) 729-2002
    dmaldonado@justicia.pr.gov

    Peter B. Schneider
    William M. Hogg
    SCHNEIDER WALLACE
    COTTRELL KONECKY
    WOTKYNS LLP
    3700 Buffalo Speedway, Suite 300
    Houston, Texas 77098
    Telephone: (713) 338-2560
    Facsimile: (415) 421-7105
    pschneider@schneiderwallace.com
    whogg@schneiderwallace.com

    Todd M. Schneider
    Kyle G. Bates
    SCHNEIDER WALLACE
    COTTRELL KONECKY
    WOTKYNS LLP
    2000 Powell St., Suite 1400
    Emeryville, California 94608
    Telephone: (415) 421-7100
    Facsimile: (415) 421-7105
    tschneider@schneiderwallace.com
    kbates@schneiderwallace.com

    Garrett W. Wotkyns
    SCHNEIDER WALLACE
    COTTRELL KONECKY
    WOTKYNS LLP
    8501 N. Scottsdale Road, Suite 270
    Scottsdale, Arizona 85253
    Telephone: (480) 428-0145
6
    Facsimile: (866) 505-8036
    gwotkyns@schneiderwallace.com

    Gregory A. Cade
    ENVIRONMENTAL LITIGATION
    GROUP, P.C.
    2160 Highland Ave,
    Birmingham, AL 35205
    Telephone: (205) 328-9200
    Facsimile: (205) 328-9456
    GregC@elglaw.com

    Attorneys for the Commonwealth of
    Puerto Rico




7
                    CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, the undersigned certifies that the foregoing

complies with the font and point selections permitted by Local Rule 5.1B. This

brief was prepared on a computer using the Times New Roman font (14 point).

DATED: February 21, 2019

                                          /s/ S. Stewart Haskins III
                                          KING & SPALDING LLP




                                      8
                          CERTIFICATE OF SERVICE

      I hereby certify that on February 21, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notice of electronic filing to all counsel of record.

                                               /s/ S. Stewart Haskins III
                                               KING & SPALDING LLP




                                           9
